NUMBER 13-12-00232-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

                     IN THE INTEREST OF B.R., A CHILD


                 On appeal from County Court at Law No. 5
                        of Nueces County, Texas.


                        MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                   Memorandum Opinion Per Curiam

       Appellant, the Texas Department of Family and Protective Services, perfected an

appeal from a judgment rendered on March 22, 2012 by the County Court at Law No. 5

of Nueces County, Texas, in trial court cause number 2010-FAM-62131-5. Appellant

has filed an unopposed motion to dismiss the appeal on grounds that the trial court has

since rendered a modified judgment that “obviates the need to continue to prosecute

this appeal.”
      The Court, having considered the documents on file and appellant’s motion to

dismiss the appeal, is of the opinion that the motion should be granted. See TEX. R.

APP. P. 42.1(a)(1). Accordingly, appellant’s motion to dismiss is GRANTED, and the

appeal is hereby DISMISSED. Having dismissed the appeal at appellant’s request, no

motion for rehearing will be entertained, and our mandate will issue forthwith. Any

pending motions are dismissed as moot.



                                             PER CURIAM

Delivered and filed the
3rd day of May, 2012.




                                         2